 Case 3:21-cv-01628-C-BK Document 8 Filed 08/11/21                       Page 1 of 1 PageID 222



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

STATE OIT I'EXAS.                                   )
                                                    )
                      Plaintiff.                    )
                                                    )
                                                    )
                                                    )
DELORIS PHILLIPS,                                   )
                                                    )
                       Del'endant.                  )   Civil Action No. 3:21-CV- 1628-C-BK

                                              ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Defendant's       Motion for Leave to File Notice of

Removal should be denied.'

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear enor

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions of the Court. For the reasons stated

therein, Defendant's Motion for Leave to File Notice of Removal is hereby DENIED

       SO ORDERED.

       Dated August   LL, 2021

                                                                       z.tv'rz<'+*
                                                S           C      INGS
                                                        R         ED STATES       S     CT JUDGE



                                                                              I


          I Although Defendant has filed certain exhibits since the entry of the Magistrate Judge's
Findings, Conclusions, and Recommendation, Defendant has failed to formally file objections and the
tirne to do so has now expired,
